DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 are objected to because of the following informalities: 
Claims 2-4 recite “the surgical blade of claim 1 formed” should be changed to recite “the surgical blade of claim 1, wherein the surgical blade is formed”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nallakrishnan (WO2021/141838).
Regarding claim 1, Nallakrishnan discloses a surgical blade (10) (abstract) comprising: 
a base material (material the blade 10 is formed of see Paragraph [0047]) having a sharpened tip configured to cut (sharpened edges of blade 10, Paragraph [0034], see Fig. 2); and a coating comprising a diamond-like material (Paragraph [0038]).  
Regarding claim 2, Nallakrishnan discloses the surgical blade of claim 1 formed into a scalpel blade (the device of Nallakrishnan is a surgical blade with a handle that is used for ophthalmic surgery and therefore a scalpel blade, Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being upatentable over AlGhamdi (US2011/0022068) in view of Nallakrishnan (WO2021/141838). 
Regarding claim 1, AlGhamdi discloses a surgical blade (abstract) comprising: 
a base material (cutting member 30) having a sharpened tip (cutting edge 33 of cutting member 30) configured to cut (paragraph 0022).
AlGhamdi is silent regarding the surgical blade comprising: a coating comprising a diamond-like material. Nallakrishnan teaches a blade for a cutting instrument, the blade having a coating of diamond-like deposit (Paragraph [0038]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the tip of the blade of AlGhamdi to include a coating comprising a diamond-like material as taught by Nallakrishnan in order to improve wear resistance, reflectivity, enhance the gliding of the blade, and/or reduce material cost (Paragraph [0038] of Nallakrishnan). 
Regarding claim 3, AlGhamdi/Nallakrishnan makes obvious the surgical blade of claim 1, AlGhamdi further discloses the blade formed into a circular blade (circular perimeter defined by cutting member 30, see Fig. 1, Paragraph [0029]).  
Regarding claim 4, AlGhamdi/Nallakrishnan makes obvious the surgical blade of claim 1, AlGhamdi further discloses the blade formed into a circular blade with an arc removed therefrom (a portion of the circular perimeter of the cutting member 30 is missing and forms the slot 35, this slot 35 comprises 25% of the perimeter or a 90 degree arc of the circular cutting member, Paragraph [0029]). 
Regarding claim 5, AlGhamdi/Nallakrishnan makes obvious the surgical blade of claim 4, AlGhamdi further discloses wherein the arc is 120 degrees (the slot 35 may comprises 30-40% of the perimeter of the cutting member 30, where 120 degrees is approximately 33% of the perimeter of a circle, Paragraph [0029]).

Claim 6, 7, 9-15 are rejected under 35 U.S.C. 103 as being upatentable over Zeevi (US5782853) in view of AlGhamdi (US2011/0022068)
Regarding claim 6, Zeevi discloses a surgical cutting tool (abstract) comprising: 
a handle comprising: 
a body (10) having a first end and a second end; and threads (threads 30 on handle body 10, C4:L26) disposed proximate the second end; and 
a blade (sleeve 12 and punch 24, see Fig. 3) comprising: 
a blade body (cylindrical body of 24) comprising a first blade end (see annotated Fig. 3) and a second blade end (see annotated Fig. 3); 
second threads (internal threads 38 of sleeve 12, C4:L24-25; 41-42) disposed proximate the first blade end, the second threads fitting complementarily with the threads of the handle (threads 38 compliment threads 30 of the handle body 10, C4:L24-26); 
a central portion (central portion of 24) disposed between the first blade end and the second blade end; and 
the second blade end tapering inwardly from the central portion (tapers to an edge at the tip by the punch 24 being conical, C5:L29-31, where the taper is inwardly from the outer surface of the punch 24) to a terminal portion having a generally circular cross-section (the punch 24 is conical and therefore has a circular cross section in a terminal portion).
Zeevi is silent regarding the second blade end having an arc removed along at least 90 degrees but less than 180 degrees therefrom. AlGhamdi teaches a cutting member 30 that is used for removal of abnormalities on the skin (Paragraph [0007]). The cutting member 30 has a circular-blade with an arc removed of one-fourth of the surface area of the cylindrical member is removed (equal to 90 degrees) to form a C shape (Paragraph [0026], [0029]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the circular blade of Zeevi to have an arc of at least 90 degrees removed from the blade as taught by AlGhamdi in order to perform multiple procedures with the device such as removing subcutaneous defects but leaving the dermal layer of skin intact (Paragraph [0009], [0026], [0034]). 

    PNG
    media_image1.png
    369
    474
    media_image1.png
    Greyscale

Regarding claim 7, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 6, Zeevi further discloses wherein the handle comprises surgical steel (C5:L25).  
Regarding claim 9, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 6, Zeevi further discloses wherein the handle comprises a cylinder having a longitudinal axis extending between the first end and the second end (handle is cylindrical see Fig. 3 and the cross section as shown in Fig. 4).  
Regarding claim 10, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 9, Zeevi further discloses wherein the cylinder is hollow for at least a portion of the longitudinal axis (handle cylinder is hollow at the portion of the cylindrical center bore 20, see Figs. 3 & 4).  
Regarding claim 11, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 10, Zeevi further discloses wherein the handle further comprises a slot (notch 34) extending parallel to the longitudinal axis (see Fig. 4) and communicating to an interior portion of the hollow cylinder (see Fig. 4).  
Regarding claim 12, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 6, Zeevi further discloses wherein the first end comprises a knurled portion (handle portion 28 may be knurled, C3:L63).  
Regarding claim 13, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 6; yet does not explicitly disclose wherein the terminal portion has a diameter between 8-12 millimeters. Zeevi teaches the punch 24 diameter is between 1.0 mm to 3.0 mm (C5:L52). Zeevi discusses the dimensions are for example and not limitation (C5:L57-59) and further teaches that the diameter of the punch controls the number of hairs to be transplanted (C1:L24-28). Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the device of Zeevi/AlGhamdi to have a diameter of the blade terminal portion to be selected for the cut size/number of hairs desired to be transplanted in view of Zeevi, wherein a larger diameter would capture more hairs for transplant.  Thus, the claimed limitations are considered obvious over the teachings of the prior art.  
Regarding claim 14, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 6, yet does not explicitly disclose wherein the terminal portion has a diameter of 10 millimeters. Zeevi teaches the punch 24 diameter is between 1.0 mm to 3.0 mm (C5:L52). Zeevi discusses the dimensions are for example and not limitation (C5:L57-59) and further teaches that the diameter of the punch controls the number of hairs to be transplanted (C1:L24-28). Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the device of Zeevi/AlGhamdi to have a diameter of the blade terminal portion to be selected for the cut size/number of hairs desired to be transplanted in view of Zeevi, wherein a larger diameter would capture more hairs for transplant. Thus, the claimed limitations are considered obvious over the teachings of the prior art.
Regarding claim 15, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 6, the modified invention further discloses wherein the blade is configured such that a workpiece having an edge dimension larger than a diameter of the terminal portion fits through the arc allowing cutting at a desired dimension corresponding to the diameter (a workpiece having a diameter larger than the terminal portion of the circular blade of Zeevi/AlGhamdi is capable of being fitted over the circular blade).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being upatentable over Zeevi (US5782853) in view of AlGhamdi (US2011/0022068) as applied to claim 6 and further in view of Levy (US2018/0303510).
Regarding claim 8, Zeevi/AlGhamdi makes obvious the surgical cutting tool of claim 6; yet, is silent regarding wherein the terminal portion comprises a composite material. Levi teaches a surgical scalpel blade that can be made from stainless steel, ceramic composite and diamond (Paragraph [0003]). It would have been obvious to one having ordinary skill in the art to have modified the blade terminal end of Zeevi to include a composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771